      Case 8-18-08155-ast        Doc 10     Filed 01/08/19     Entered 01/08/19 20:08:22


                                                                  DLA Piper LLP (US)
                                                                  1251 Avenue of the Americas
                                                                  27th Floor
                                                                  New York, New York 10020-1104
                                                                  www.dlapiper.com

                                                                  Thomas R. Califano
                                                                  thomas.califano@dlapiper.com
                                                                  T 212.335.4990
                                                                  F 212.884.8690


January 8, 2019


VIA CM/ECF

The Honorable Alan S. Trust
United States Bankruptcy Court
Eastern District of New York
Alfonse D’Amato Federal Courthouse
290 Federal Plaza, Courtroom 960
Central Islip, New York 11722

Re:    In re Constellation Healthcare Technologies, Inc. and New York Network Management,
       L.L.C. v. Kevin Kelly and Edel Kelly (Adv. Pro. No. 18-08155-AST) and (Adv. Pro. No.
       18-08154-AST)

Dear Judge Trust:

       On behalf of Constellation Healthcare Technologies, Inc. and New York Network
Management, L.L.C. (together, the “Debtors”), this letter serves as notice to interested parties that
a ruling conference on the Debtors’ Motion for Summary Judgment Seeking Mandatory
Subordination of Claims Under 11 U.S.C. § 510(b) (Proof of Claim Nos. 113, 114, 254, 255, 268,
269) (the “Summary Judgment Motion”) [D.I. 3] filed in the above-captioned adversary
proceedings (the “Adversary Proceedings”) will be held on Tuesday, February 5, 2019 at 11:00
a.m. (EST) at the United States Bankruptcy Court for the Eastern District of New York, Conrad
B. Duberstein U.S. Courthouse, 271-C Cadman Plaza East, Courtroom 2554, Brooklyn, NY
11201.

       Kevin Kelly and Edel Kelly, the Defendants in the Adversary Proceedings (the
“Defendants”), may file any responses to the Summary Judgment Motion no later than January
18, 2019. Any replies to any responses shall be filed by January 25, 2019, after which time the
Summary Judgment Motion shall be on submission with the Court.

       The Debtors will serve a copy of this notice on counsel to the Defendants.




                                                 1
     Case 8-18-08155-ast       Doc 10    Filed 01/08/19    Entered 01/08/19 20:08:22




        A copy of the Summary Judgment Motion, as well as copies of all other documents filed
in the above-captioned Adversary Proceedings, may be obtained from (i) the Court’s website at
http://www.nyeb.uscourts.gov/ by obtaining a PACER login and password from the Court’s
website (a PACER password is obtained by accessing the PACER website at:
http://pacer.psc.uscourts.gov); and (ii) at no cost on the following website maintained by the
Debtors: http://dm.epiq11.com/orionhealthcorp.



                                           Respectfully submitted,

                                           DLA Piper LLP (US)

                                           /s/ Thomas R. Califano
                                           Thomas R. Califano




                                              2
